                                                                               Case 2:21-bk-12663-ER        Doc 131 Filed 07/02/21 Entered 07/02/21 16:12:15    Desc
                                                                                                             Main Document     Page 1 of 8


                                                                                1 Jeffrey I. Golden, State Bar No. 133040
                                                                                  jgolden@wgllp.com
                                                                                2 Reem J. Bello, State Bar No. 198840
                                                                                  rbello@wgllp.com
                                                                                3 Sonja M. Hourany, State Bar No. 323457
                                                                                  shourany@wgllp.com
                                                                                4 WEILAND GOLDEN GOODRICH LLP
                                                                                  650 Town Center Drive, Suite 600
                                                                                5 Costa Mesa, California 92626
                                                                                  Telephone: (714) 966-1000
                                                                                6 Facsimile:     (714) 966-1002

                                                                                7 Proposed Counsel for Edward M. Wolkowitz,
                                                                                  Chapter 7 Trustee
                                                                                8

                                                                                9                            UNITED STATES BANKRUPTCY COURT

                                                                               10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                               11                                     LOS ANGELES DIVISION
Weiland Golden Goodrich LLP




                                                                               12 In re                                        Case No. 2:21-bk-12663-ER
                                                                                                                               (Jointly Administered with Case No. 2:21-bk-
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13 HOPLITE, INC.,                               12546-ER)
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                               14                 Debtor.                      Chapter 7

                                                                               15                                              NOTICE OF APPLICATION OF THE
                                                                                    In re                                      CHAPTER 7 TRUSTEE FOR ORDER
                                                                               16                                              AUTHORIZING EMPLOYMENT OF
                                                                                    HOPLITE ENTERTAINMENT, INC,                COUNSEL (WEILAND GOLDEN
                                                                               17                                              GOODRICH LLP) PURSUANT TO
                                                                                                  Debtor.                      11 U.S.C. §§ 327(c) AND 330
                                                                               18
                                                                                                                               [No Hearing Required Pursuant to Local
                                                                               19 Affects:                                      Bankruptcy Rule 2014-1(b)(1)]

                                                                               20       Both Debtors
                                                                               21       Hoplite, Inc.
                                                                               22       Hoplite Entertainment, Inc.
                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    1333553.1                                  1       NOTICE OF EMPLOYMENT APPLICATION
                                                                               Case 2:21-bk-12663-ER       Doc 131 Filed 07/02/21 Entered 07/02/21 16:12:15           Desc
                                                                                                            Main Document     Page 2 of 8


                                                                                1 TO THE OFFICE OF THE UNITED STATES TRUSTEE AND ALL PARTIES IN
                                                                                  INTEREST:
                                                                                2
                                                                                         PLEASE TAKE NOTICE that Edward M. Wolkowitz, the duly appointed, qualified
                                                                                3 and acting chapter 7 trustee (“Trustee”) of the jointly administered bankruptcy estates
                                                                                  (“Estates”) of Hoplite, Inc. (“Hoplite Inc.”) and Hoplite Entertainment, Inc. (“Hoplite
                                                                                4 Entertainment”), has filed the Application of the Chapter 7 Trustee for Order Authorizing
                                                                                  Employment of Counsel (Weiland Golden Goodrich LLP) Pursuant to 11 U.S.C. §§ 327(c)
                                                                                5 and 330 ("Application").

                                                                                6        1.     On March 30, 2021, Hoplite Entertainment filed a voluntary petition under
                                                                                  chapter 11 of title 11 of the United States Code (“Bankruptcy Code”), commencing case
                                                                                7 no. 2:21-bk-12546-ER.

                                                                                8         2.     On April 1, 2021, Hoplite Inc. filed a voluntary petition under chapter 11 of
                                                                                    the Bankruptcy Code, commencing case no. 2:21-bk-12663-ER.
                                                                                9
                                                                                          3.    Hoplight Entertainment and Hoplight Inc. (together, “Debtors”) produce and
                                                                               10 own libraries of televisions shows, programs and series. The Debtors have common
                                                                                  ownership elements and many of the same creditors.
                                                                               11
                                                                                          4.    On April 29, 2021, the United States Trustee filed an appointment and notice
Weiland Golden Goodrich LLP




                                                                               12 of appointment of committee of creditors holding unsecured claims of Hoplite Inc.
                                                                                  (“Committee”). No committee was appointed in the Hoplite Entertainment case.
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                          5.    On April 30, 2021, the Debtors filed their Motion for Joint Administration
                                                                               14 Pursuant to 11 U.S.C. § 105(A), Federal Rule of Bankruptcy Procedure 1015, and Local
                                                                                  Bankruptcy Rule 1015-1. On May 4, 2021, the Court entered the order authorizing the
                                                                               15 joint administration of the Debtors’ estates.

                                                                               16         6.      The Committee selected Weiland Golden Goodrich LLP (“Firm”) as its
                                                                                  proposed attorneys. The Committee filed its application to employ the Firm as its counsel
                                                                               17 on May 20, 2021, and the Firm’s employment was approved by order entered by the Court
                                                                                  on June 9, 2021.
                                                                               18
                                                                                          7.      By order entered by the Court on June 22, 2021 (“Conversion Date”), the
                                                                               19 Debtors’ cases were converted to ones under chapter 7. Shortly thereafter, Edward M.
                                                                                  Wolkowitz was appointed chapter 7 trustee of both Estates.
                                                                               20
                                                                                          8.      The Trustee seeks authorization to employ the Firm as his counsel to:
                                                                               21 (a) analyze the assets and liabilities of the Estates, advise the Trustee on these matters,
                                                                                  and take appropriate action; (b) analyze potential avoidance action claims of the Estates,
                                                                               22 advise the Trustee with respect to these matters, and take appropriate action; (c) if
                                                                                  warranted, assist the Trustee in employing a broker; (d) assist the Trustee in liquidating
                                                                               23 assets for the benefit of the Estates’ creditors, including preparing the necessary
                                                                                  pleadings for the Court to approve the terms of any such sales, participating in any
                                                                               24 hearings before this Court regarding the sales, including any auction that may occur, and,
                                                                                  should the Court approve the sales, taking actions necessary to close the sales;
                                                                               25 (e) analyze any problematic claims and, if warranted, prepare objections; and (f) provide
                                                                                  general advice regarding the Bankruptcy Code and local bankruptcy rules.
                                                                               26
                                                                                          9.      In addition, the Firm usually performs certain general tasks as counsel to
                                                                               27 trustees. In this case, to the extent legal issues are involved, the Firm may perform some
                                                                                  or all of the following general tasks: (a) advise the Trustee concerning the rights and
                                                                               28 remedies of the Estate and of the Trustee in regard to the secured, priority and general
                                                                                    1333553.1                                     2        NOTICE OF EMPLOYMENT APPLICATION
                                                                               Case 2:21-bk-12663-ER      Doc 131 Filed 07/02/21 Entered 07/02/21 16:12:15           Desc
                                                                                                           Main Document     Page 3 of 8


                                                                                1 unsecured claims of creditors; (b) represent the Trustee in any proceeding or hearing,
                                                                                  including, without limitation, objections to claims, in the Bankruptcy Court and in any
                                                                                2 action where the rights of the Estate or the Trustee may be litigated or affected; (c) assist
                                                                                  the Trustee in the settlement of any debts owed to the Debtors; (d) assist the Trustee in
                                                                                3 the disposition of any assets of the Estate; and (e) conduct examinations of witnesses,
                                                                                  claimants, or adverse parties and prepare and assist in the preparation of reports,
                                                                                4 accounts, applications and orders.

                                                                                5        10.    The Firm’s attorneys specialize in insolvency, reorganization, and
                                                                                  bankruptcy law and are well qualified to represent the Trustee in these cases. All
                                                                                6 attorneys comprising or associated with the Firm who will render services for the Trustee
                                                                                  are duly admitted to practice in the courts of the State of California and in the United
                                                                                7 States District Court for the Central District of California.

                                                                                8        11.    The Firm intends to apply for compensation for professional services
                                                                                  rendered in connection with these cases, subject to approval of the Bankruptcy Court and
                                                                                9 in compliance with sections 330 and 331 the Bankruptcy Code, the applicable provisions
                                                                                  of the Federal Rules of Bankruptcy Procedure and the Local Rules, and any orders of the
                                                                               10 Court, on an hourly basis, plus reimbursement of actual, necessary expenses and other
                                                                                  charges incurred by the Firm.
                                                                               11
                                                                                         12.    The terms of employment of the Firm agreed to by the Trustee, subject to
Weiland Golden Goodrich LLP




                                                                               12 approval of the Court, are as follows:
                                                                                                a.      Hourly Fees and Expenses. The Firm will represent the Trustee at its
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13        customary hourly rates which currently range from $250 to $750 per hour,
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                         depending on the experience and expertise of the attorney or paralegal performing
                                                                               14        the work. The majority of the work will be performed by Jeffrey I. Golden ($750 per
                                                                                         hour), Reem J. Bello ($600 per hour), and Sonja M. Hourany ($450 per hour).
                                                                               15        However, the Firm reserves the right to have other attorneys or paralegals of the
                                                                                         Firm perform work in this case, as the Firm deems appropriate. The Firm’s hourly
                                                                               16        rates are subject to periodic adjustment. If any adjustment is made while the Firm
                                                                                         is performing work in this case, the new hourly rates will be effective for these
                                                                               17        cases. In addition, the Firm will be reimbursed its out-of-pocket expenses.
                                                                                                b.      Requirement to File Fee Applications. The Firm will apply to the
                                                                               18        Court for approval of compensation in accordance with the provisions of 11 U.S.C.
                                                                                         §§ 330 and 331, and agrees to accept as compensation such sums as the Court
                                                                               19        may allow.
                                                                                                c.      Billing. The Firm will provide estate-specific services in these cases
                                                                               20        and, because the Estates share assets and liabilities, the Frim will also perform
                                                                                         work that has general application and benefit to both cases. The estate-specific
                                                                               21        services will be charged to each individual estate. The services that have general
                                                                                         application and benefit to both cases will be divided evenly between the Estates.
                                                                               22
                                                                                         13.    The Firm makes the following disclosures:
                                                                               23               a.      Faye C. Rasch is an attorney of counsel to the Firm who has
                                                                                         performed work for the Firm on matters unrelated to the Debtors’ cases. Ms.
                                                                               24        Rasch currently serves as local counsel to one of Hoplite Inc.’s creditors in this
                                                                                         case. She did not participate in the Firm’s interviews with the Committee members,
                                                                               25        has not received any information from the Firm about the Debtors’ cases, and will
                                                                                         not perform any work for the Firm on this matter.
                                                                               26               b.      The Firm served as counsel to the Committee through the Conversion
                                                                                         Date. Upon conversion, the Firm’s representation of the Committee ceased.
                                                                               27               c.      Jeffrey I. Golden and David M. Goodrich, partners in the Firm, and
                                                                                         Mr. Wolkowitz, are members of the panel of trustees for the Central District of
                                                                               28
                                                                                    1333553.1                                    3        NOTICE OF EMPLOYMENT APPLICATION
                                                                               Case 2:21-bk-12663-ER       Doc 131 Filed 07/02/21 Entered 07/02/21 16:12:15        Desc
                                                                                                            Main Document     Page 4 of 8


                                                                                1           California. In his capacity as a bankruptcy trustee, Mr. Wolkowitz has employed
                                                                                            the Firm as his counsel in other unrelated matters.
                                                                                2
                                                                                         PLEASE TAKE FURTHER NOTICE that if you do not oppose the proposed
                                                                                3 employment of the Firm you need take no further action. In accordance with Local
                                                                                  Bankruptcy Rule 2014-1(b)(3)(E), any opposition to the Application and request for
                                                                                4 hearing on the Application must be made in the form set forth in Local Bankruptcy Rule
                                                                                  9013-1(f) and filed with the Court and served on the Office of the United States Trustee
                                                                                5 and proposed counsel for the Trustee no later than 14 days from the date of service of this
                                                                                  notice, plus 3 additional days if you were served by mail, electronically, or pursuant to
                                                                                6 F.R.Civ.P. 5(b)(2)(D) or (F). Any objections not timely made may be deemed waived.

                                                                                7       PLEASE TAKE FURTHER NOTICE that a complete copy of the Application may
                                                                                  be obtained from Jeffrey I. Golden upon request at (714) 966-1000 or from the Clerk of
                                                                                8 the Bankruptcy Court.

                                                                                9 Dated: July 2, 2021                        WEILAND GOLDEN GOODRICH LLP

                                                                               10
                                                                                                                             By: /s/ Jeffrey I. Golden
                                                                               11                                                JEFFREY I. GOLDEN
                                                                                                                                 Proposed Attorneys for Chapter 7
Weiland Golden Goodrich LLP




                                                                               12                                                Trustee Edward M. Wolkowitz
                         T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                            65 0 T o w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                               13
                               Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    1333553.1                                    4        NOTICE OF EMPLOYMENT APPLICATION
        Case 2:21-bk-12663-ER                     Doc 131 Filed 07/02/21 Entered 07/02/21 16:12:15                                      Desc
                                                   Main Document     Page 5 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Notice of Application of the Chapter 7 Trustee for
Order Authorizing Employment of Counsel (Weiland Golden Goodrich LLP) Pursuant to 11 U.S.C. §§ 327(c) and 330 will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 2, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) July 2, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Honorable Ernest M. Robles                                                        Hoplite Entertainment, Inc.
United States Bankruptcy Court                                                    506 North Croft Avenue
Central District of California                                                    Los Angeles, CA 90048-2511
Edward R. Roybal Federal Building and Courthouse                                  Debtor
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012                                                             Hoplite, Inc.
                                                                                  506 North Croft Avenue
                                                                                  Los Angeles, CA 90048-2511
                                                                                  Debtor


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 2, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 7/2/2021                       Gloria Estrada
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:21-bk-12663-ER                     Doc 131 Filed 07/02/21 Entered 07/02/21 16:12:15                                      Desc
                                                   Main Document     Page 6 of 8


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
Reem J Bello rbello@wgllp.com,
kadele@ecf.courtdrive.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com
Nathaniel DeLoatch nathan.deloatch@troutman.com
Luke N Eaton eatonl@pepperlaw.com, jacqueline.sims@troutman.com
Philip A Gasteier pag@lnbrb.com
Jeffrey I Golden jgolden@wgllp.com,
kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com
David M. Guess guessd@gtlaw.com
Eve H Karasik ehk@lnbyb.com
Mark J Markus bklawr@bklaw.com, markjmarkus@gmail.com
Kevin P Montee kmontee@monteefirm.com
Kelly L Morrison kelly.l.morrison@usdoj.gov
Giovanni Orantes go@gobklaw.com, gorantes@orantes-
law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com
Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Edward M Wolkowitz (TR) emwtrustee@lnbyb.com, ewolkowitz@iq7technology.com;ecf.alert+Wolkowitz@titlexi.com
Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

                                                                                  Florham Park, NJ 07932
SERVED BY UNITED STATES MAIL:
                                                                                  MBO Northwest
20 Largest Creditors for Hoplite, Inc. (2:21-bk-                                  31620 23rd Ave S
12663-ER)                                                                         Federal Way, WA 98003-5064

Bay Point Advisors                                                                Bond IT
3050 Peachtree Rd NW Ste 740                                                      1639 11th St # 160
Atlanta, GA 30305-2212                                                            Santa Monica, CA 90404-3727

Columbia Bank                                                                     Extreme Reach
1301 A St                                                                         75 2nd Ave Ste 720
Tacoma, WA 98402-4200                                                             Needham Heights, MA 02494-2826

Porta Pellex                                                                      Ruslan Magidov
c/o Larson Law Firm                                                               1080 S La Cienega Blvd Ste 205
701 5th Ave Ste 4200                                                              Los Angeles, CA 90035-2680
Seattle, WA 98104-7047
                                                                                  Shain Wray
SMF Fund 1                                                                        1153 S 229th Pl
13420 NE 83rd St                                                                  Seattle, WA 98198-6969
Redmond, WA 98052-1948
                                                                                  Pedro Ferre
Richard Peterson                                                                  9903 Santa Monica Blvd # 400
13420 NE 83rd St                                                                  Beverly Hills, CA 90212-1671
Redmond, WA 98052-1948
                                                                                  Greg Senner
OZE Lending                                                                       3584 Gretchen Dr
258 Vreeland Rd Ste 201                                                           Ocoee, FL 34761-0046
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:21-bk-12663-ER                     Doc 131 Filed 07/02/21 Entered 07/02/21 16:12:15                                      Desc
                                                   Main Document     Page 7 of 8




Martine Jean                                                                      Richard T Baum
14921 Athel Ave                                                                   Law Offices of Richard T. Baum
Irvine, CA 92606-2603                                                             11500 West Olympic Boulevard
                                                                                  Suite 400
Sarah Snow                                                                        Los Angeles
210 SE Sells Dr                                                                   Los Angeles, CA 90064-1525
Shelton, WA 98584-7791
                                                                                  Bo Di, Inc.
Camille Lebray                                                                    Century Law Firm, PLLC
1456 Thompson Ave                                                                 2155 112th Avenue NE
Glendale, CA 91201-1228                                                           Bellevue, WA 98004-2912

Julie Daniels                                                                     VBG 6725 Sunset LLC
140 Cameron Dr                                                                    c/o Montee Law Firm, APC
Fort Lauderdale, FL 33326-3508                                                    1250-I Newell Ave.
                                                                                  Suite 149
Nigina Nayzamatova                                                                Walnut Creek, CA 94596-5305
10945 Bluffside Dr Apt 239
Studio City, CA 91604-4488                                                        Bay Point Advisors
                                                                                  3050 Peachtree Rd NW Ste 740
Levine Negi                                                                       Atlanta, GA 30305-2212
(NO ADDRESS)
                                                                                  Columbia State Bank
Gary Dankelfsen-Entrust Group                                                     P. O. Box 2156; MS 6115
(NO ADDRESS)                                                                      Tacoma, WA 98401-2156

20 Largest Creditors for Hoplite Entertainment,                                   OZE Lending 1, LLC
Inc. (2:21-bk-12663-ER)                                                           Moritt Hock & Hamroff LLP, Att: Ted Berk
                                                                                  1407 Broadway, 39th Floor
23 Capital                                                                        New York, NY 10018-5100
19-20 Berners Street
London W1T 3NW                                                                    VBG 6725 Sunset LLC
United Kingdom                                                                    Vanbarton Group LLC
                                                                                  100 Montgomery St Ste 1420
Columbia Bank                                                                     San Francisco, CA 94104-4317
1301 A St
Tacoma, WA 98402-4200                                                             (p)EDWARD M WOLKOWITZ
                                                                                  LEVENE NEALE BENDER YOO & BRILL LLP
Kyle Anderson                                                                     800 SOUTH FIGUERO STREET SUITE 1260
6294 Lakewood Street                                                              LOS ANGELES CA 90017-2581
San Diego, CA 92122-3944
                                                                                  Columbia State Bank
United States Trustee (LA)                                                        c/o 2049 Century Park East
915 Wilshire Blvd, Suite 1850                                                     Suite 2900
Los Angeles, CA 90017-3560                                                        Los Angeles, CA 90067

XXIII Capital Limited                                                             Los Angeles Division
c/o Greenberg Traurig (Attn: Ari Newman)                                          255 East Temple Street,
333 SE 2nd Avenue                                                                 Los Angeles, CA 90012-3332
Miami, FL 33131-2176

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:21-bk-12663-ER                     Doc 131 Filed 07/02/21 Entered 07/02/21 16:12:15                                      Desc
                                                   Main Document     Page 8 of 8


Bay Point Capital Partners II, LP
3050 Peachtree Rd, Suite 740
Atlanta, GA 30305-2212

Internal Revenue Service
Attn. Insolvency
24000 Avila Road, Mail Stop 5503
Laguna Niguel, CA 92677-3407

Richard Peterson
13420 NE 83rd Street
Seattle, WA 98052-1948

Wells Fargo Bank, N.A.
Small Business Lending Division
P.O. Box 29482 MAC S4101-08C
Phoenix, AZ 85038-9482

Richard T Baum
Law Offices of Richard T. Baum
11500 W Olympic Blvd, Ste.400
Los Angeles, CA 90064-1525




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
